 USDC IN/ND case 1:14-cv-00072-HAB document 225 filed 08/27/20 page 1 of 19


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

DANIEL KOCH, et al.,                          )
                                              )
       Plaintiffs,                            )
                                              )
v.                                            )      Cause No. 1:14-CV-72-HAB
                                              )
JERRY W. BAILEY TRUCKING, INC.,               )
THE ESTATE OF JERRY W. BAILEY,                )
and LINDA L. BAILEY,                          )
                                              )
       Defendants.                            )

                                    OPINION AND ORDER

       “But everyone else is doing it!” This, effectively, is the excuse that Defendants advance

for not paying their employee truck drivers to perform DOT inspections, among other tasks. This

rationale has not worked on a mother in recorded history and, as it turns out, is no more effective

when explaining away wage and hour violations.

       Before the Court are competing, dispositive motions addressing Defendant Jerry W. Bailey

Trucking, Inc.’s (“JWBT”) policy of not paying its drivers for work performed at the company

yard before leaving for, and after returning from, the day’s work tasks. Having reviewed the filings

and the entirety of the record, the Court concludes that JWBT committed violations of the Fair

Labor Standards Act (“FLSA”) and Indiana’s wage statutes. As such, the Court will enter partial

summary judgment in favor of Plaintiffs.

A.     Factual and Procedural Background

1.     Factual Background

       Jerry W. Bailey (“Jerry”) and Linda Bailey (“Linda”) were co-owners of JWBT until

Jerry’s death. JWBT provides dump truck services, focusing on hauling demolition debris,
    USDC IN/ND case 1:14-cv-00072-HAB document 225 filed 08/27/20 page 2 of 19


limestone and dirt. With respect to the relevant periods here, JWBT always owned approximately

40 tri-axle dump trucks. All trucks would be in use each day during peak seasons, with around 15

in use each day during the off-season. JWBT had gross revenues of $500,000.00 in 2010, 2011,

and 2012.

        While he was alive, Jerry was President of JWBT in addition to acting as a manager. Jerry,

along with his son, Chad, oversaw hiring, firing, and raises for drivers. Linda was the Vice

President of JWBT. She oversaw HR and operations for the company. She also served as the record

keeper for timecards, inputting the driver’s time worked into the accounting system. She spoke

with at least two of the Plaintiffs when their paychecks or hours were incorrect.

        The time inputted by Linda would be recorded by drivers on handwritten timecards. Hours

were recorded to the quarter-hour, with employees rounding to the nearest 15 minutes. JWBT had

a written policy requiring its drivers to report to work 15 minutes prior to the start of shift.

However, JWBT did not begin to pay the drivers until they had driven their truck out of the work

yard. Similarly, JWBT considered a driver’s workday to be over when he returned to JWBT’s

facility.1

        The apparent purpose for requiring drivers to report early was to allow the drivers to

conduct pre-trip inspections of, and to warm up, the trucks. These inspections were required by

JWBT policy and DOT regulations. Plaintiff Johnny Ray Wells, Jr. (“Wells”) described a typical

inspection:

        I would go to the truck, I would open the hood and check the oil. After that, the
        oil’s good and I didn’t have to go to the shop to get some, I would shut the hood. I
        go to the truck and start it. I would turn on the lights and four-ways and proceed to
        walk around the truck, checking my tires, making sure I’m not missing any lug nuts
        or mud flaps, making sure everything’s good to go. Walk completely around the


1
 This policy changed in 2013, when JWBT began paying drivers fifteen minutes prior to dispatch time and fifteen
minutes after returning to the yard.

                                                      2
 USDC IN/ND case 1:14-cv-00072-HAB document 225 filed 08/27/20 page 3 of 19


       truck, just to make sure all my lights were working correctly. And then I’d proceed
       to walk to the shop after that[.]

(ECF No. 222 at 7). While there was some discrepancy as to the exact amount of time this

inspection would take, Plaintiffs universally estimated that they would spend approximately fifteen

minutes inspecting their truck in the morning.

       Defendants have a different take on the drivers’ morning routine. While they admit that the

fifteen-minutes-early policy exists, they maintain that no one follows it. They also admit that

drivers are supposed to conduct the inspection described by Wells, but they assert that the process

only takes a few minutes. In a statement that would cause their liability insurer to have heart

palpitations, Defendants state that sometimes drivers skip the inspection altogether. They also

maintain that drivers often fail to warm up the diesel engines on the several-hundred-thousand-

dollar dump trucks. Notably, Defendants do not testify that any of the Plaintiffs failed to conduct

the required morning activities. Instead, their testimony indicts only unidentified “drivers.”

       Drivers had similar duties at the end of the day. After returning to JWBT, drivers would

refuel their truck, record their mileage, conduct a post-trip inspection, and take their job paperwork

into the office. Like the morning routine, Plaintiffs estimated that the process took approximately

fifteen minutes, depending on whether the driver had to wait to refuel. Also like the morning

routine, the drivers were not paid for this time.

       Defendants do not dispute that the drivers had these morning and evening duties, nor that

they were not on the clock while performing them. Instead, they provide reasons that this non-

payment policy existed. Jerry testified that he talked to other dump truck business operators and

believed that JWBT’s policy was consistent with the rest of the industry. According to Plaintiffs,

they were told that JWBT started the policy because “they had too many people out at the trucks




                                                    3
 USDC IN/ND case 1:14-cv-00072-HAB document 225 filed 08/27/20 page 4 of 19


talking, and that they were paying their drivers for that extra time; and they weren’t going to do

that anymore.” (Id. at 5).

2.      Procedural History

        On March 7, 2014, Plaintiff Koch filed a class and collective action against Defendants for

violations of the FLSA. (ECF No. 1). An Amended Complaint, adding Plaintiff Wells, was filed

one week later. (ECF No. 8). Koch and Wells moved to certify a collective action on March 22,

2014, consisting of employees of JWBT who “were not paid overtime wages for time spent

performing morning (pre-driving) inspections, fueling and end of day (post-driving) inspections.”

(ECF No. 18). Two months later, the parties filed a stipulation for collective certification of the

overtime wage claim and a class certification of the regular wage claim. After more than a year of

additional briefing, this Court certified the following class action:

        All present truck drivers employed by Jerry W. Bailey Trucking Inc. and former
        truck drivers who voluntarily ended their employment, who were employed by
        Jerry W. Bailey Trucking Inc. on or after March 7, 2012, until November 1, 2013,
        and were not paid regular wages for time spent performing morning (pre-driving)
        inspections, fueling and end of day (post-driving) inspections.

(ECF No. 59 at 4). The Court also certified the following collective action:

        All present and former truck drivers employed by Jerry W. Bailey Trucking Inc.
        who were employed on or after June 1, 2011, until November 1, 2013, and were
        not paid overtime wages for time spent performing morning (pre-driving)
        inspections, fueling, and end of day (post-driving) inspections.

(Id. at 5).

        In April 2018, Defendants moved to decertify the class and collective actions. Finding that

Plaintiffs could not satisfy the numerosity requirement of Federal Rule 23(a)(1), this Court




                                                  4
    USDC IN/ND case 1:14-cv-00072-HAB document 225 filed 08/27/20 page 5 of 19


decertified both the class and collective actions in May 2019.2 As a result, Plaintiffs filed a Second

Amended Complaint asserting individual claims on behalf of each Plaintiff. (ECF No. 191-1).

        Defendants moved for summary judgment in April of this year. (ECF No. 204). On May

8, 2020, Plaintiffs moved to strike an argument in Defendant’s summary judgment brief asserting

that the Motor Carrier Exemption (“MCE”) to the FLSA barred Plaintiffs’ claims. (ECF No. 207).

Plaintiffs claimed that the MCE was an affirmative defense that should have been asserted in

Defendants answers to any one of Plaintiffs’ complaints, and that Defendants’ failure to do so

prejudiced them. This Court granted Plaintiffs’ motion to strike, striking Section II.B. of

Defendants’ Memorandum in Support of Defendants’ Motion for Summary Judgment. (ECF. No.

213). Plaintiffs’ cross-moved for summary judgment (ECF No. 217), and both motions are now

fully briefed.

B.      Legal Analysis

1.      Summary Judgment Standard

        Summary judgment is warranted when “the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). The non-moving party must marshal and present the Court with evidence on which a

reasonable jury could rely to find in their favor. Goodman v. Nat’l Sec. Agency, Inc., 621 F.3d 651,

654 (7th Cir. 2010). A court must deny a motion for summary judgment when the nonmoving

party presents admissible evidence that creates a genuine issue of material fact. Luster v. Ill. Dep’t

of Corrs., 652 F.3d 726, 731 (7th Cir. 2011) (citations omitted). A court’s role in deciding a motion

for summary judgment “is not to sift through the evidence, pondering the nuances and

inconsistencies, and decide whom to believe. The court has one task and one task only: to decide,


2
  The Court notes that, in the interim, this case was transferred from Judge Van Bokkelen to Judge Springmann and
then to this Court. This Court entered its order decertifying the class and collective actions in May 2019.

                                                       5
    USDC IN/ND case 1:14-cv-00072-HAB document 225 filed 08/27/20 page 6 of 19


based on the evidence of record, whether there is any material dispute of fact that requires a trial.”

Waldridge v. Am. Heochst Corp., 24 F.3d 918, 920 (7th Cir. 1994).

         Facts that are outcome determinative under the applicable law are material for summary

judgment purposes. Smith ex rel. Smith v. Severn, 129 F.3d 419, 427 (7th Cir. 1997). Although a

bare contention that an issue of material fact exists is insufficient to create a factual dispute, a court

must construe all facts in a light most favorable to the nonmoving party, view all reasonable

inferences in that party’s favor, Bellaver v. Quanex Corp., 200 F.3d 485, 491–92 (7th Cir. 2000),

and avoid “the temptation to decide which party’s version of the facts is more likely true,” Payne

v. Pauley, 337 F.3d 767, 770 (7th Cir. 2003). Additionally, a court is not “obliged to research and

construct legal arguments for parties, especially when they are represented by counsel.” Nelson v.

Napolitano, 657 F.3d 586, 590 (7th Cir. 2011).

         The fact that the parties have filed cross-motions for summary judgment does not alter the

standard. When evaluating each side’s motion, the court simply “construe[s] all inferences in favor

of the party against whom the motion under consideration is made.” Metro. Life Ins. Co. v.

Johnson, 297 F.3d 558, 561–62 (7th Cir. 2002) (quoting Hendricks-Robinson v. Excel Corp., 154

F.3d 685, 692 (7th Cir. 1998)).

2.       Personal Liability

         The first issue before the Court is which, if any, of the Defendants can be held liable as an

“employer” under the FLSA. The FLSA defines “employer” as “any person3 acting directly or

indirectly in the interest of an employer in relation to an employee and includes a public agency.”

29 U.S.C. § 203(d). The parties seem to agree that JWBT is an employer; Defendants do not

respond to Plaintiffs’ argument that JWBT can be held liable under an enterprise theory. See 29


3
 “Person” is defined as “an individual, partnership, association, corporation, business trust, legal representative, or
any organized group of persons.” 29 U.S.C. § 203(a).

                                                          6
 USDC IN/ND case 1:14-cv-00072-HAB document 225 filed 08/27/20 page 7 of 19


U.S.C. § 203(a)(1)(A)(i). However, the parties actively dispute whether Jerry and Linda meet the

definition of an employer.

       A cause of action for violation of the FLSA lies only against an employer. 29 U.S.C. §

216(b). It is well settled that there may be more than one employer responsible for violations of

the Act. Falk v. Brennan, 414 U.S 190, 195 (1973).

       Because liability hinges on the label of “employer,” that definition is designed to include

persons who are responsible for causing violations of the FLSA. Because just about any supervisor,

officer, or director may “act in the interest of the employer,” the courts look to the parties

exercising significant control over the employment relationship. If directors or officers or other

employees have such control over the corporate entity that their decisions determine whether a

violation occurs, then the FLSA considers them employers liable for the harm they cause. Riordan

v. Kempiners, 831 F.2d 690, 694 (7th Cir.1987).

       The FLSA statutory definition of an “employer” is a sui generous concept, not bounded by

tests provided by the common law. Dole v. Elliott Travel & Tours, 942 F.2d 962, 965 (6th Cir.

1991); McLaughlin v. Seafood, Inc., 867 F.2d 875, 877 (5th Cir. 1989). The “economic reality” of

the employment relationship controls, rather than formalistic labels or common law concepts of

agency. Goldberg v. Whitaker House Coop., 366 U.S. 28, 33 (1961). The FLSA is remedial in

nature and is intended to identify responsible parties without obfuscation by legal fictions

applicable in other contexts. An analysis must focus upon the totality of the circumstances,

underscoring the economic realities of the employment relationship. Donovan v. Sabine Irrigation

Co., Inc., 695 F.2d 190, 194 (5th Cir. 1983).




                                                7
 USDC IN/ND case 1:14-cv-00072-HAB document 225 filed 08/27/20 page 8 of 19


       The FLSA must be construed liberally to apply to the furthest reaches consistent with

congressional direction. Mitchell v. Lublin, McGaughy & Assoc., 358 U.S. 207 (1959). The FLSA

is humanitarian and remedial in nature and must be constructed to effect Congress’ purpose, which

was to protect the country’s workers. Donovan v. Grim Hotel Co., 747 F.2d 966, 971 (5th Cir.

1984). Against this backdrop, tests developed by the courts focus on the reality of which persons

or entities controlled the economic relationship with the employees. The issue is not whether an

individual controlled every aspect of the employees’ conduct, Elliott Travel, 942 F.2d at 966; the

issue in FLSA cases is whether the individual had control over the alleged violation of the Act.

Grim Hotel, 747 F.2d at 972 (“It was only [the defendant owner] who could authorize compliance

with the Fair Labor Standards Act.”). Thus, this is really a question of duty: Based upon their

control over decisions causing the violations of the FLSA, which persons had a duty as a statutory

employer not to violate the Act?

       A host of decisions from federal courts of all levels make clear that individuals may have

such control over a corporation’s affairs that they may be personally liable for FLSA violations.

The Supreme Court noted years ago that the “expansiveness” of the Act’s definition allows

individuals to be employers of persons with whom the individuals have no direct contractual

relationship. Brennan, 414 U.S. at 195 (substantial control of the terms and conditions of

employees' work creates statutory employer status).

       Addressing the “economic realities” of individual cases, courts have found liable

individuals occupying a range of corporate positions and exercising various degrees of control. In

each instance, a person must take an active role in the operation of an enterprise to incur personal

liability. Brennan, 414 U.S. at 195; Patel v. Wargo, 803 F.2d 632, 638 (5th Cir. 1986). Personal

liability may arise from a significant ownership interest in the corporation coupled with operational



                                                 8
 USDC IN/ND case 1:14-cv-00072-HAB document 225 filed 08/27/20 page 9 of 19


control of significant aspects of the corporation’s day-to-day functions. Elliott Travel, 942 F.2d at

966. A manager may be personally liable for FLSA violations if he or she acted on behalf of the

corporation to cause the violations. Brock v. VAFLA Corp., 668 F.Supp. 1516 (M.D. Fla. 1987). A

corporate officer may be personally liable even if he or she has no ownership interest, if the officer

“effectively dominates its administration.” Sabine Irrigation, 695 F.2d at 194. Activities of officers

or directors of closely held corporations are viewed carefully to determine whether those parties

have exercised sufficient control to be personally liable. Grim Hotel, 747 F.2d at 972; Sabine

Irrigation, 695 F.2d at 194.

        Courts have considered financial control over a corporation a significant factor in

determining whether an individual meets the statutory definition of an employer. Grim Hotel, 747

F.2d at 972 (imposed liability on majority shareholder who “held [corporations’] purse strings and

guided their policies.”); Elliott Travel, 942 F.2d at 966 (majority owner “controlled the purse

strings”). This kind of financial control becomes almost conclusive when it involves the decision

to keep a failing business in operation. An individual may become personally liable if he or she

decides to keep employees working despite the corporation’s inability to meet its statutory duty to

pay the employees. Donovan v. Agnew, 712 F.2d 1509, 1511 (1st Cir. 1983).

        For all the evidence designated in this case, the Court has very little information regarding

the day-to-day roles of either Jerry or Linda. Taking Linda first, she was co-owner and VP of

Operations at JWBT. What those titles translated to in job duties sounds far less official. Linda

kept the timecards and personnel files for JWBT’s employees, and inputted employees’ reported

hours into JWBT’s accounting software. She also discussed discrepancies in paychecks with two

of the Plaintiffs.




                                                  9
 USDC IN/ND case 1:14-cv-00072-HAB document 225 filed 08/27/20 page 10 of 19


       The Court finds that these facts fall short of establishing that Linda was a statutory

employer. There is no evidence that Linda took an active role in the operation of JWBT, that she

controlled significant aspects of JWBT’s day-to-day functions, or that she caused any of the

violations. Plaintiffs describe Linda as “Human Resources for JWBT,” (ECF No. 222 at 31), but

there is no indication that she had any HR duties. Hiring, firing, and pay decisions, normally within

the purview of HR, were handled by Chad and Jerry. Indeed, Linda’s actual job duties sound far

more like a file clerk/data entry person than that of a corporate executive. The Court cannot

conclude, based on the designated evidence, that the “economic realities” support a finding of

personal liability against Linda.

       As Defendants concede, Jerry is a “closer call.” (ECF No. 223 at 5). Jerry was the co-

owner, President, and manager of JWBT. As noted above, Jerry and Chad shared hiring, firing,

and pay raise duties. These facts, Plaintiffs assert, are enough to find that Jerry was an employer

under the terms of the FLSA.

       The evidence designated by Plaintiffs tells the Court almost nothing about Jerry’s day-to-

day activities. It does not appear that Jerry had any direct supervision of the drivers; the designated

evidence shows that Chad occupied this role. (ECF No. 223 at 3–4). However, Defendants concede

that Jerry “was in charge of the pay policies at Bailey Trucking.” (ECF No. 206 at 15). This, along

with his hiring and firing responsibilities, lead the Court to conclude that a reasonable juror could

conclude that Jerry was personally liable for any FLSA violation. At the same time, a reasonable

juror could also find the contrary. This matter is ultimately an issue for a jury to decide. Foday v.

Air Check, Inc., 2018 WL 3970142 at *3–5 (N.D. Ill Aug. 20, 2018) (finding that the relevant

factors include whether the individual: “‘(1) had the power to hire and fire the employees; (2)




                                                  10
 USDC IN/ND case 1:14-cv-00072-HAB document 225 filed 08/27/20 page 11 of 19


supervised and controlled employee work schedules or conditions of employment; (3) determined

the rate and method of payment; and (4) maintained employment records.”).

        In summary, the Court finds that JWBT can be held liable under Plaintiffs’ allegations. The

Court further finds that genuine issues of material fact exist regarding the liability of The Estate of

Jerry W. Bailey. Finally, the Court concludes that summary judgment should be entered in favor

of Linda L. Bailey.

3.      Plaintiffs’ Pre-Trip and Post-Trip Activities were Compensable

(i)     Time Spent Conducting Pre-Trip and Post-Trip Activities Constituted Working Time

        The parties do not appear to seriously dispute whether the morning and evening activities

at issue were part of Plaintiffs’ job activities. Indeed, the case law seems clear that, all things being

equal, these activities are compensable work activities. Hiner v. Penn-Harris-Madison School

Corp., 256 F.Supp.2d 854, 860 (N.D. Ind. 2003); Guzman v. Laredo Sys., Inc., 2012 WL 5197792

(N.D. Ill. Oct. 19, 2012); O’Brien v. Encotech Const., 2004 WL 609798 (N.D. Ill. Mar. 23, 2004);

Ladegaard v. Hard Rock Concrete Cutters, Inc., 2004 WL 1882449 (N.D. Ill. Aug. 18, 2004).

Therefore, the Court need only decide whether JWBT is relieved from paying Plaintiffs for this

time under some other legal theory.

(ii)    Time Spent Conducting Pre-Trip and Post-Trip Activities was not De Minimus

        JWBT’s first argument is that any time spent by Plaintiffs conducting the activities at issue

was de minimus. The de minimis doctrine allows employers to disregard otherwise compensable

work when only a few seconds or minutes of work beyond the scheduled working hours are in

dispute. Singh v. City of New York, 524 F.3d 361, 370 (2d Cir. 2008). JWBT bears the burden to

show that the de minimis doctrine applies. See Frank v. Wilson & Co., Inc., 172 F.2d 712, 715 (7th

Cir. 1949) (characterizing the de minimis doctrine as a defense); Spoerle v. Kraft Foods Global,



                                                   11
 USDC IN/ND case 1:14-cv-00072-HAB document 225 filed 08/27/20 page 12 of 19


Inc., 527 F.Supp.2d 860, 868 (W.D. Wis. 2007) (explaining that because defendant sought to rely

on the de minimis exception, the defendant had the burden of proof).

       When evaluating whether work performed by an employee is de minimis, courts typically

consider the amount of time spent on the extra work, the practical administrative difficulties of

recording additional time, the regularity with which the additional work is performed, and the

aggregate amount of compensable time. Lindow v. United States, 738 F.2d 1057, 1062–63 (9th

Cir. 1984); see also 29 C.F.R. § 785.47 (“In recording working time . . . insubstantial . . . periods

of time beyond the scheduled working hours, which cannot as a practical administrative matter be

precisely recorded for payroll purposes, may be disregarded . . . . This rule applies only where

there are uncertain . . . periods of time involved of a few seconds or minutes duration, and where

the failure to count such time is due to considerations justified by industrial realities.”). However,

“[a]n employer may not arbitrarily fail to count as hours worked any part, however small, of the

employee’s fixed or regular working time or practically ascertainable period of time he is regularly

required to spend on duties assigned to him.” 29 C.F.R. § 785.47.

       Weighing the Lindow factors, the Court finds that the time here was not de minimus. The

time spent on the extra work, according to Plaintiffs, is approximately thirty minutes per day:

fifteen in the morning, and fifteen in the evening. This amount of time weighs against finding the

time de minimus. See, e.g., U.S. Dept. of Labor v. Cole Enters., Inc., 62 F.3d 775, 780 (6th Cir.

1995) (half-hour per day not de minimus).

       The Court notes that Defendants attempt to cast doubt on Plaintiffs’ estimates. Specifically,

they assert that some employees do not perform the pre- and post-trip activities and that, even if

they did, Chad and Jerry think the activities should only take two to four minutes. (ECF No. 205

at 6–7). But, as Plaintiffs note, this testimony does not directly contradict Plaintiffs’ testimony



                                                 12
    USDC IN/ND case 1:14-cv-00072-HAB document 225 filed 08/27/20 page 13 of 19


because none of the testimony relates to Plaintiffs. While some employees of JWBT may not have

performed the required activities, there is no evidence that Plaintiffs failed to do so. Moreover,

simply because Jerry or Chad could perform the activities quicker than Plaintiffs does not mean

that Plaintiffs did not take the time they represent. The Court finds, then, that Chad and Jerry’s

testimony does not create a genuine issue of material fact.4

         With respect to “practical administrative difficulties,” JWBT argues that its intent was to

have the drivers’ time sheets match the dispatch sheets for purposes of billing JWBT’s customers.

JWBT argues that it “would potentially create difficulty” if the drivers’ time sheets were different

from the dispatch sheets. (ECF No. 206 at 11). JWBT further argues that the time at issue would

be difficult to track since not all employees followed company policy with respect to pre- and post-

trip work.

         The Court does not find either argument compelling. JWBT provides no reason why drivers

could not record pre- and post-trip activities separately from their billable driving time, and the

Court can think of none. The “difficulty” imagined by JWBT exists, then, only by virtue of the

way that drivers currently record time. Having drivers record these activities separately would also

solve JWBT’s second concern, since only drivers that performed the work would record it and

only those drivers would need to be paid for their performance. It is clear to the Court that whatever

hurdles JWBT may have had to cross would not have been insurmountable and that simple

solutions could have been implemented to record the subject time. This factor weighs in favor of

the time not being de minimus. See Kellar v. Summit Seating, Inc., 664 F.3d 169, 176–77 (7th Cir.

2011).



4
  The Court notes that, given the other Lindow factors, the Court would find that the time was not de minimum even if
it found that Plaintiffs’ additional activities took only two to four minutes per day. Accordingly, even if Chad and
Jerry’s testimony could create an issue of fact, it would not be a material one.

                                                        13
 USDC IN/ND case 1:14-cv-00072-HAB document 225 filed 08/27/20 page 14 of 19


        The final two factors are not discussed by JWBT and easily weigh in favor of Plaintiffs.

The work at issue was conducted every day, making it easy to record and compute. Id. In addition,

the aggregate amount of time is significant, with each Plaintiff claiming owed amounts in the

thousands of dollars. These factors, like the others, weigh in favor of a finding that the time was

not de minimus. Accordingly, JWBT cannot escape liability under this theory.

(iii)   Rounding Does Not Help JWBT

        JWBT next asserts that its practice of rounding to the nearest quarter hour solves any issues

raised by Plaintiffs. Essentially, JWBT argues that since drivers were able to round their time up

to the nearest quarter hour, any additional time they spent doing the pre- and post-trip activities

came out in the wash.

        JWBT is correct that rounding is an accepted and acceptable practice. The applicable

regulations permit rounding to the nearest quarter hour. 29 C.F.R. § 785.48(b). “Presumably, this

arrangement averages out so that the employees are fully compensated for all the time they actually

work. For enforcement purposes this practice of computing working time will be accepted,

provided that it is used in such a manner that it will not result, over a period of time, in failure to

compensate the employees properly for all the time they have actually worked.” Id.

        The Court finds, however, that JWBT attempts to make the rounding regulation do more

than its intended purpose. The simple fact is that the rounding regulation was never intended to

round off work time. Instead, the regulation is intended to avoid “minor differences between the

clock records and actual hours worked” as a result of early or late time clock punching. 29 C.F.R.

§ 785.48(a). Stated another way, the rounding regulation is intended to smooth out the differences

that result from clocking in minutes early or minutes late. It is not intended to shave work time off

where an employer requires work to be performed before and after the “official” workday.



                                                  14
 USDC IN/ND case 1:14-cv-00072-HAB document 225 filed 08/27/20 page 15 of 19


        More to the point, the way that JWBT utilized the rounding regulation is contrary to its

express language. Under the terms of the regulation, it cannot be used where it results in “failure

to compensate the employees properly for all the time they have actually worked.” 29 C.F.R. §

785.48(a). Employers that utilize rounding must still ensure that employees are paid for all time

spent in “physical or mental exertion (whether burdensome or not) controlled or required by the

employer and pursued necessarily and primarily for the benefit of the employer and his business.”

Abukar v. Reynolds Mach. Co. LLC, 2019 WL 6896154 at *2 (E.D. Wis. Dec. 18, 2019) (quoting

29 C.F.R. § 785.7). Thus, rounding policies that often cause employees to work unpaid violate the

FLSA. Russell v. Ill. Bell Tel. Co., Inc., 721 F.Supp.2d 804, 820 (N.D. Ill. 2010).

       The designated evidence demonstrates that JWBT’s rounding policy, coupled with

undisputed amounts of time spent by Plaintiffs in pre- and post-trip activities, will almost always

benefit JWBT. As Plaintiffs’ have demonstrated in their briefing, where JWBT’s drivers spent ten

minutes on pre- or post-trip activities, the JWBT’s rounding policy benefits the company two-

thirds of the time, with the remaining one-third being neutral. (ECF No. 222 at 33). If the time

spent is fifteen minutes, the rounding policy will always result in the drivers being short-changed

by a quarter hour. This is not a permissible use of the rounding regulation that, “on average, favors

neither overpayment nor underpayment.” Alonzo v. Maximus, Inc., 832 F.Supp.2d 1122, 1126

(C.D. Cal. 2011). Instead, either by design or implementation, JWBT’s rounding policy violates

the FLSA by ensuring that, on average, its drivers will always be underpaid.

       In summary, the Court concludes that, as a matter of law, JWBT violated the FLSA by

requiring its drivers to perform unpaid activities both before and after their paid workday. The

activities were compensable work activities and JWBT had no legal basis to withhold pay. The

Court will, therefore, enter summary judgment in favor of the Plaintiffs finding JWBT liable under



                                                 15
 USDC IN/ND case 1:14-cv-00072-HAB document 225 filed 08/27/20 page 16 of 19


both the FLSA and Indiana’s Wage Payment and Wage Claim statutes. See Kellar, 664 F.3d at

178 (finding that plaintiff’s “state law claim under Indiana’s Wage Payment Statute is derivative

of her FLSA claim.”).

4.     Genuine Issues of Material Fact Exist as to Willfulness

       The FLSA generally provides for a two-year statute of limitations on actions to enforce its

provisions but allows a three-year limitations period for “a cause of action arising out of a willful

violation.” Here, if JWBT is found to have willfully violated the FLSA, it will be liable for the pay

violations for the three years preceding the filing of the Complaint. The standard for willfulness

under the FLSA is “that the employer either knew or showed reckless disregard for the matter of

whether its conduct was prohibited by the statute.” McLaughlin v. Richland Shoe Co., 486 U.S.

128, 133 (1988). The plaintiff bears the burden of establishing willfulness. Caraballo v. City of

Chi., 969 F.Supp.2d 1008, 1024 (N.D. Ill. 2013). Whether an employer acted willfully is generally

a question for the finder of fact. Reynoso v. Motel LLC, 71 F.Supp.3d 792, 799 (N.D. Ill. 2014)

(citing Bankston v. State of Ill., 60 F.3d 1249, 1253 (7th Cir. 1995)).

       Plaintiffs provide the Court with very little upon which to base a finding of willfulness.

Plaintiffs submitted only one paragraph of argument regarding willfulness in their memorandum

in support of their cross-motion for summary judgment. They argue, in summary, that JWBT knew

that Plaintiffs performed work and failed to pay them. While this is sufficient evidence to constitute

a violation of the FLSA, it raises only a question of fact for trial with regard to willfulness.

Cardenas v. Grozdic, 67 F.Supp.3d 917, 926 (N.D. Ill. 2014).

       This is not to say that the Court is overwhelmed by JWBT’s evidence in response. JWBT

points to its belief that its policies were consistent with other businesses in the trucking industry,

the fact that it hired outside accountants to assist with payroll, and an unrelated audit by the Indiana



                                                  16
    USDC IN/ND case 1:14-cv-00072-HAB document 225 filed 08/27/20 page 17 of 19


Department of Labor as evidence that, at worst, it was “negligent in its application of its time

keeping procedures.” (ECF No. 206 at 17). The Court does not find any of these excuses

particularly compelling. However, when taken together, and coupled with the fact that none of the

Plaintiffs ever complained about JWBT’s policies during their employment, the Court finds that

the question of willfulness must be submitted to the jury.

5.       Genuine Issues of Fact Exist as to Good Faith

         The Indiana Wage Payment Act provides, in addition to back pay, liquidated damages in

certain circumstances. Specifically,

         if the court in any such suit determines that the person, firm, corporation, limited
         liability company, or association that failed to pay the employee as provided in
         section 1 of this chapter was not acting in good faith, the court shall order, as
         liquidated damages for the failure to pay wages, that the employee be paid an
         amount equal to two (2) times the amount of wages due the employee.

Ind. Code § 22-2-5-2.5 Given the relatively young age of this provision, the Court can find scant

case law addressing the good faith finding in the context of this statute.

         Generally, “good faith” is defined by Indiana law as “a state of mind indicating honesty

and lawfulness of purpose; belief in one’s legal right; and belief that one’s conduct is not

unconscionable.” Owens v. Schoenberger, 681 N.E.2d 760, 764 (Ind. Ct. App. 1997). Thus, the

question for the Court is whether JWBT believed that its payment policies were lawful.

         For the same reasons as set forth above, the Court concludes that the issue of good faith is

one for the jury. Both sides have submitted evidence that would permit a jury to find in their favor

on this issue. A jury could conclude that JWBT’s extended period of non-payment was indicative




5
  As Defendants note, this language was added via amendment in 2015, after the alleged actions in this case occurred.
However, the Indiana Court of Appeals has held that the liquidated damages provision should be applied
retrospectively. Brown v. Bucher and Christian Consulting, Inc., 87 N.E.2d 22, 27 (Ind. Ct. App. 2017).

                                                        17
 USDC IN/ND case 1:14-cv-00072-HAB document 225 filed 08/27/20 page 18 of 19


of bad faith, but it could also find that JWBT honestly believed that its rounding practices were

legal. The matter cannot be decided by summary judgment.

6.     Plaintiffs’ Request for Tolling is Granted

       Normally in a FLSA collective action, the statute of limitations for each plaintiff runs when

he or she files written consent with the court electing to join the lawsuit, not when the named

plaintiff files the complaint. See 29 U.S.C. § 256(b). However, courts have discretion to equitably

toll the limitations period in appropriate cases in order “to avoid inequitable circumstances.”

Yahraes v. Restaurant Assocs. Events Corp., 2011 WL 844963, at *1 (E.D.N.Y. Mar. 8, 2011).

       Here, Plaintiffs claim that the more than fourteen months between the motion for class

certification and the eventual certification, along with a two month period where Defendants

allegedly “refused to provide the Class list,” should be excluded from the calculation of the statute

of limitations. (ECF No. 222 at 40). Defendants disagree, noting that they were not at fault for

most of the delay, and that the later opt-ins could have filed their own lawsuit at any time. (ECF

No. 223 at 9).

       The Court agrees with Plaintiffs that it ultimately bears responsibility for more than a year

of delay, and that the delay should not be visited upon Plaintiffs. As the Southern District of New

York noted, “[w]hile plaintiffs wishing to pursue their rights cannot sit on them indefinitely, those

whose putative class representatives and their counsel are diligently and timely pursuing the claims

should also not be penalized due to the courts’ heavy dockets and understandable delays in

rulings.” McGlone v. Contract Callers, Inc., 867 F.Supp.2d 438, 445 (S.D.N.Y. 2012).

       The Court, however, does not agree that the full amount of time requested by Plaintiffs is

appropriate. Specifically, the Court does not find it appropriate to toll the period between the

Plaintiffs’ motion for class certification (April 22, 2014) and the parties’ stipulation for class



                                                 18
 USDC IN/ND case 1:14-cv-00072-HAB document 225 filed 08/27/20 page 19 of 19


certification (May 29, 2014). This period appears to have been spent by the parties negotiating the

conditional class certification and, in any event, would have been a reasonable amount of time for

the Court to have ruled on Plaintiffs’ motion. In addition, the Court finds that an additional ten

days can be excluded from tolling, as this was the agreed period for Defendants’ to turn over the

class list. The Court, therefore, concludes that the appropriate tolling period is from June 8, 2014,

to September 14, 2015.

C.     Conclusion

       For the foregoing reasons, Defendant’s Motion for Summary Judgment (ECF No. 204) is

GRANTED in part and DENIED in part. The Court grants summary judgment in favor of

Defendant Linda L. Bailey and against Plaintiffs on all claims. Defendants Jerry W. Bailey

Trucking, Inc. and The Estate of Jerry W. Bailey’s request for summary judgment is denied.

       Plaintiffs’ Cross-Motion for Summary Judgment (ECF No. 217) is GRANTED in part and

DENIED in part. The Court grants summary judgment in favor of Plaintiffs and against Defendant

Jerry W. Bailey Trucking, Inc. on the issue of liability only with respect to their claims under the

FLSA and Indiana’s wage payment statutes. The Court further finds that a period from June 8,

2014, through September 14, 2015, shall be excluded from the calculation of any statute of

limitations in this case. Plaintiffs’ Cross-Motion for Summary Judgment is denied in all other

respects.

       SO ORDERED on August 27, 2020.

                                               s/ Holly A. Brady
                                              JUDGE HOLLY A. BRADY
                                              UNITED STATES DISTRICT COURT




                                                 19
